UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7476



ANTHONY JEAN,

                                           Petitioner - Appellant,

          versus


JOHN D. ASHCROFT, Attorney General,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-2532-AW)


Submitted:   February 6, 2003          Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Jean, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, George W. Maugans, Special Assistant United States
Attorney, Baltimore, Maryland; Linda Susan Wendtland, Patrick Shen,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Jean appeals the district court’s order denying relief

on his petition filed under 28 U.S.C. § 2241 (2000).        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.          See Jean v.

Ashcroft, No. CA-02-2532-AW (D. Md. Sept. 26, 2002).*    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




     *
       We decline to address issues raised for the first time on
appeal. See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).


                                2